Citation Nr: 1732805	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-41 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to February 11, 2014, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Subsequently, the Veteran's file was transferred to the RO in Los Angeles, California.

In July 2016, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the July 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Prior to February 11, 2014, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2. Following February 11, 2014, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. Prior to February 11, 2014, the criteria for a rating of 50 percent for PTSD have been met.  38 U.S.C.A §§ 1155, 5100, 5103 5103A, 5107, 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2016). 

2. Following February 11, 2014, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A §§ 1155, 5100, 5103 5103A, 5107, 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

VA's duty to notify was satisfied by letter dated July 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board on April 11, 2014 (i.e., before August 4, 2014), the DSM-IV remains applicable to this case.

DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, a GAF score of 71 to 80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning, a GAF score of 41 to 50 reflects serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A. Entitlement to an initial rating in excess of 30 percent prior to February 11, 2014.

The Veteran filed his notice of disagreement for his service connected PTSD in June 2008.

In August 2007, the Veteran attended a private psychological examination.  Veteran was diagnosed with PTSD with a 55 GAF score.  The private examiner stated that he had problems managing anger but provided no examples.  It was also reported that the Veteran exhibited a startle response to loud noises, but said that the sounds of helicopters did not bother him.  He limited alcohol consumption to two beers a day which he said helped his with his anger outburst.  It was noted he benefited from exposure therapy.  The diagnosis of PTSD was confirmed.  .

In August 2007, the Veteran attended a VA psychiatric examination.  His reported history shows he had been married for 40 years, had three children, and a master's degree in education.  He drank only socially and had no legal history.  In regard to symptoms he associated with PTSD, he said that any sudden noise makes him jump, quiet movement makes him scared, waking up in horror, being tense and edgy, becoming emotional easily, and having guilt.  He also reported typical panic attacks with lightheadedness, rapid heart rate, shallow breathing, and feeling of impending doom, flashbacks, and poor concentration at work.  

Upon mental status examination, the examiner noted that the Veteran was well dressed and that his speech and thought process were organized and clear.  He had good eye contact.  His affect was restricted and mood was depressed.  He was tearful throughout the interview and denied delusions or hallucinations and any inappropriate behavior.  He also denied suicidal or homicidal ideations, and his hygiene was described as fine.  

Regarding PTSD signs and symptoms, the Veteran had images, thoughts and perceptions about his experience in Vietnam.  He has dreams and nightmares with flashbacks and dissociative episodes and avoids thinking, feeling, or talking about Vietnam, except with his therapist.  He avoided places and activities that reminded him of Vietnam and had no interest in participation in any social activities or leaving the house during his leisure time.  He also reported feeling detached and estranged from others with restricted affect, anger outbursts, hypervigilance and a severe exaggerated startle response due to sudden noises.  Examiner noted a 70 GAF score and the Veteran was deemed competent to handle his own funds.

VA outpatient treatment notes show that the Veteran was seen for psychiatric counseling from January 2008 to April 2009.  

In January 2008, he felt calmer and not as irritable.  His mood was euthymic and not anxious.  His affect was appropriate and there was no evidence of suicidal or homicidal ideation and there were not psychotic features.  The assessment was that he was less anxious, less depressed and irritable. 

In March 2008, he found himself to be more agitated.  He had watched a show about Vietnam and became upset agitated with nightmares.  He felt he was working harder than he wanted to (volunteer work).  He felt he did not have enough time of his own.  He was alert, cooperative, with an appropriate affect.  His mood was anxious, depressed and with passive suicidal ideation and not plan.  He had no auditory or visual hallucinations or delusions.  The assessment was that he felt more anxious.  

An April 2008 progress note shows an increased sense of sadness as related to the loss of his peers from Vietnam.  He also felt agitated on the higher dose of citalopram.  

In May 2008, his symptoms had increased following the passing of his Golden Retriever.  He felt existential anguish and wondered how he could give back to society.  He was not suicidal.  

When seen in June 2008, the Veteran's chart was reviewed and he was examined.  He reported escalating symptoms of PTSD and reported a consistent intake of 6-7 beers, often drinking himself into a blackout.  He was compliant with prescribed medications.  An overall improvement in mood dysregulation noted as was an increase in PTSD symptoms.  Those were described as: (1) Increasing frequency of recurring nightmares and intrusive thoughts; (2) Veteran is experiencing difficulty maintaining interest and relationship to his work and his family; (3) Few social contacts exist; (4) Increased mood irritability as well as a desire to withdraw are evidenced in the vets behavior; (5) Increasing alcohol intake; and (6) Suicidal ideation without a plan.  

The following symptoms were reported: 

"The Veteran has been using sleep as a coping mechanism generally sleeping through the night but also napping x 2 each day.  He reports to enjoy his dogs but experiences great discomfort in crowds and avoids situations where he may feel overwhelmed.  The Veteran also describes symptoms of anxiety manifest as a racing heart with SOB.  No C/P or pressure is described; last EKG 3/26/07.  Veteran expresses concern over difficulty with task completion at work that is beginning to impair his job performance.  Apathy regarding his work is a new experience for the Veteran."  "Veteran reports he has had recent passive thoughts of suicide but is convincing in his denial of active plans or a present urge or intention to end his life.  The vet describes multiple protective factors in place as well as the desire to be of service to returning Iraq veterans."

When seen in September 2008, it was reported that the Veteran was active with his various business ventures and was planning to get involved with "Big Brother." A strained relationship with his son and daughter was noted.  It was observed that the Veteran was casually dressed, pleasant, cooperative and forthcoming.  He had good eye contact, was very verbal.  There was no anhedonia (inability to feel pleasure) and he denied suicidal ideation, thoughts, plans or impulses.  There was not thought disorder and he exhibited good remote and recent memory.  His speech was of normal rate, volume, and goal directed.  Thinking is linear.  No paranoid ideation.

In December 2008, it was noted that the Veteran had no specific complaints but said it was good to have a place to vent or share.  He was separated with a good working relationship with his wife; has estranged relationships with his adult children; has attempted to reconcile with his daughter, admit he was wrong, "ate crow", and she was unwilling to accept; calls his daughter "nasty"; misses seeing his grandchildren; adult son conflict is over money that he owes the Veteran for a business transaction.  

A Psychiatry Progress Note from the VA Greater Los Angeles Healthcare System dated April 2009 notes the Veteran's description of trauma related to nightmares, avoidance of trauma related to stimuli, sense of impending doom and survivor guilt as most severe.  His GAF score was 60.

A May 2009, note from a private examiner, J. A. Riley, Ph.D., who stated that the Veteran had been referred to him from the Vet Center in June 2007.  He noted that as a contract provider for the Vet Center, he was authorized to counsel the Veteran for one year, during which time the Veteran was required to switch to group counseling sessions.  The Veteran had been approved for a second year of individual counseling out of fear of group counseling.  The examiner reported that the Veteran was "very much a loner" and was alienated from his family.  It was noted that the Veteran had a "real problem" managing his anger and exhibited a startle reflex to loud sudden noises.  It was the examiner's opinion that the Veteran's PTSD has a major impact on his ability to form relationships.  

In July 2009, the Veteran attended a VA psychiatric examination.  He stated he lost recently lost a friend to cancer in April 2009 and had been severely depressed since then, impacting his business and bringing about poor concentration, poor hygiene, hypersomnia, and survivor guilt.  He also states that he has constant symptoms of shortness of temper, irritability, exaggerated startle responses and unwanted recollection of wartime experiences while being a helicopter pilot.  These symptoms along with anger are affected his total daily functioning resulting in estrangement from his family.  The examiner reports mild memory impairment, passive thoughts of death with thoughts of hopelessness but does not have judgment impairment or slowness of thought.  His GAF score is 60.

An October 2009 VA treatment record notes a PTSD assessment with a GAF score of 60.  Veteran appeared well groomed, good eye contact and speech, calm, relaxed, not sad, depressed, anxious, frustrated, angry, suspicious, helpless, and negative suicidal or homicidal ideations.

A February 2010 VA treatment record notes a PTSD assessment with a GAF score of 58.  Veteran appeared well groomed, good eye contact and speech, calm, relaxed, not sad, depressed, anxious, frustrated, angry, suspicious, helpless, and negative suicidal or homicidal ideations

A November 2010 VA treatment record notes a PTSD assessment with a GAF score of 56.  Veteran appeared well groomed, good eye contact and speech, calm, relaxed, not sad, depressed, anxious, frustrated, angry, suspicious, helpless, and negative suicidal or homicidal ideations

An October 2011 VA treatment record notes a PTSD assessment with a GAF score of 60.  Veteran appeared well groomed, good eye contact and speech, calm, relaxed, not sad, depressed, anxious, frustrated, angry, suspicious, helpless, and negative suicidal or homicidal ideations.

A February 2012 VA treatment record notes a PTSD assessment with a GAF score of 61.  Veteran appeared well groomed, good eye contact and speech, calm, relaxed, not sad, depressed, anxious, frustrated, angry, suspicious, helpless, and negative suicidal or homicidal ideations.

A March 2013 VA treatment record notes a PTSD assessment with a GAF score of 61.  Veteran appeared well groomed, good eye contact and speech, calm, relaxed, not sad, depressed, anxious, frustrated, angry, suspicious, helpless, and negative suicidal or homicidal ideations.

Following a review of the relevant evidence of the record, the Board finds that a rating 50 percent for the Veteran's PTSD is warranted for the appeal period prior to February 11, 2014.  In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depressed mood, mood swings, dissociative episodes, anger outbursts, hypervigilance and a severe exaggerated startle response, shortness of temper, irritability, are similar or like the symptoms contemplated a 50 percent rating.  

In the instant case, the Board finds that the Veteran's PTSD symptomatology more nearly approximate occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms have resulted in estrangement from some members of his immediate family and severe depression; such symptoms are contemplated by a 50 percent rating.  Although the evidence cited above shows many instances when the Veteran appears to be well groomed, good eye contact and speech, calm, relaxed, not sad, depressed, anxious, frustrated, angry, suspicious, helpless, and negative suicidal or homicidal ideations, these reports are interspersed with occasional reports that the Veteran has constant symptoms of shortness of temper, irritability, exaggerated startle responses and unwanted recollection of wartime experiences while being a helicopter pilot, along with anger are affected his total daily functioning resulting in estrangement from his family.  On occasion examiners report mild memory impairment, passive thoughts of death with thoughts of hopelessness but without judgment impairment or slowness of thought.  Despite these symptoms, examiners have assigned GAF scores ranging from 55 to 70.  In this regard, GAF scores ranging from 55 to 70 have been assigned throughout the course of this time frame.  A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). These scores suggest moderate to severe impairments and were consistent with the current 50 percent rating.  Moreover, as the Veteran's PTSD symptoms which detailed above are contemplated by his current 50 percent rating, a higher rating is not warranted based solely on the GAF scores assigned.

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas during this period. 

There is no evidence that the Veteran has obsessional rituals which interfere with routine activities or any similar type of symptoms which interfere with routine activities.  Pertaining to the Veteran's speech, it has been consistently found to be of normal rate, rhythm and tone and has not been described as illogical, obscure, or irrelevant.  Specifically, it was found to be within normal limits in August 2007, October 2009, February 2010, November 2010, October 2011, February 2012, and March 2013.

There is also no evidence of near-continuous panic or depression or any symptoms of similar severity, frequency or duration affecting the Veteran's ability to function independently, appropriately, and effectively.  While the Veteran reported panic attacks in August 2007 and depression, by his own account the panic attacks were "typical" and such have not been shown to affect his ability to function independently, appropriately, and effectively as he maintained minimal hygiene and was able to perform his activities of daily living.

Additionally, there is no evidence that the Veteran suffers from impaired impulse control or symptoms of similar severity during the current appeal period.  The record is negative for physical assaults or violence in the current appeal period.  Furthermore, the Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal.
The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed and neatly groomed.

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the record indicates that the Veteran works full time.  While he does note some apathy towards his job in June 2008, the ability to work full time does not indicate occupational and social impairment with deficiencies in most areas.

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran has maintained a good working relationship with his separated wife of 40 plus years.  Given these facts, the evidence does not show occupational and social impairment with deficiencies in most areas.

With regards to family relations, the Veteran displayed some deficiency.  He has estranged relationships with his adult children; has attempted to reconcile with his daughter, admit he was wrong, "ate crow", and she was unwilling to accept, and conflict with adult son is over money that he owes the Veteran for a business transaction.  Similarly, deficiencies in the area of mood have been displayed, as the Veteran has repeatedly been found to be irritable, depressed or anxious.  In addition, his reported sleep difficulties which would be consistent with deficiencies in mood.

However, the Veteran's judgment has been consistently found to be fair or good.  Thought processes have been consistently found to be logical, goal-directed and appropriate.  Moreover, there have been no findings of, and the Veteran has not reported, psychosis, delusions, inappropriate behavior or obsessive/ritualistic behavior.  Therefore, occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood has not been demonstrated.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, a GAF of 55 was assigned in August 2007, 60 in April, July and October 2009, 58 in February 2010, 56 in November 2010, 60 in October 2011, and 61 in February 2012 and March 2013.  A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). Such scores are suggest moderate to severe impairments and are consistent with the current 50 percent rating.  Moreover, as the Veteran's PTSD symptoms which detailed above are contemplated by his current 50 percent rating, a higher rating is not warranted based solely on the GAF scores assigned.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

Scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Board also notes that that the record tends to demonstrate PTSD symptoms which result in social and occupational symptoms with reduced reliability and productivity.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating of 70 or 100 percent disabling is not warranted during this period.  

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met. In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. In this regard, there was no evidence of perceptual disturbances such as hallucinations, mania or psychosis found on mental status examination. The Veteran's thought processes were found to not be impaired while his thought content was not found to include delusions. While the Veteran has occasionally reported hearing noises such as a radio or a phone ringing, there is no evidence or allegation of persistent delusions or hallucinations. As discussed above, the Veteran had occasionally reported vague suicidal ideations, but has not otherwise reported suicidal plans, suicidal attempts, homicidal ideations or homicidal attempts. Moreover, the Veteran has consistently been found to be appropriate hygiene and appearance and he has not alleged being unable to maintain minimal personal hygiene. Additionally, none of the Veteran's PTSD symptoms are similar in severity, frequency, or duration as found necessary for the assignment of a 100 percent rating.


II. Entitlement to an initial staged rating in excess of 70 percent after February 11, 2014.

In February 2014, the Veteran attended a VA psychiatric examination.  He was diagnosed with PTSD and alcohol abuse in remission.  Examiner stated that he was not able to differentiate what symptoms are attributable to each diagnosis as the symptoms for PTSD and alcohol abuse overlap and that the Veteran's level of occupation and social impairment was that of reduced reliability and productivity. 
Examiner noted symptoms of anger, difficulty in adapting to a work-like setting, stressful circumstances and/or work, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, anxiety, depressed mood, mild memory loss such as forgetting directions, names and/or recent events, panic attacks (less than weekly), and suspiciousness.  It was based upon this examination that the rating was increased by the RO from 30 to 70 percent disabling.  

In March 2015, the Veteran's estranged spouse submitted a statement.  She noted in 2011 the Veteran became unsympathetic, indifferent, alienated himself and "angered" for no reason.  In addition, he no longer had the desire to socialize with both friends and family.

Following a review of the relevant evidence of the record, the Board finds that a rating in excess of 70 percent for the Veteran's PTSD is not warranted for the period after February 11, 2014.  In this regard, the Board finds that such symptomatology, to specifically include the Veteran's anger, forgetting directions, forgetting names, forgetting recent events, difficulty in adapting to a work-like setting, stressful circumstances and/or work, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, anxiety, depressed mood, mild memory loss such as forgetting directions, names and/or recent events, panic attacks (less than weekly), and suspiciousness, are contemplated in his current 70 percent rating.


As noted previously, a 100 percent rating  is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In the instant case, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate total occupational and social impairment.  In this regard, the record is devoid of evidence suggestive of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 70 percent for PTSD.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7




(Continued on next page)

ORDER


1. Entitlement to an initial rating of 50 percent prior to February 11, 2014 for PTSD is granted.

2. Entitlement to a rating in excess of 70 percent after February 11, 2014 for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


